In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-18-00354-CV
    ___________________________

  IN RE DAVID GLEN HARRIS, Relator




           Original Proceeding
    Trial Court No. 2011-PR00903-1-2


   Before Kerr, Gabriel, and Pittman, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and

“Appellant’s Motion to Compel County Clerk and Probate Court Reporter to Prepare

Record for Appeal” and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and “Appellant’s Motion to Compel County

Clerk and Probate Court Reporter to Prepare Record for Appeal” are denied.

                                                   Per Curiam

Delivered: January 17, 2019




                                        2